DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Patent Application No. 10-2018-0004863, filed on January 15, 2018, and Korean Patent Application No. 10-2018-0078709, filed on July 06, 2018.

Response to Amendment
The amendments filed on June 07, 2021 have been entered.
Claims 1, 13, and 14 have been amended.

           Response to Arguments
Applicant’s arguments filed on June 07, 2021 have been fully considered but are moot in view of the new grounds of rejection.  












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466), and in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang.

Claim 1. 	Goetz discloses a method performed in a computer system comprising: 
discovering a set of IoT (internet of things) resources for providing a set of services which is a set of functionalities necessary for a task in distributed IoT environments (Parag. [0003] lines 6-16, Parag. [0004] lines 1-5, Parag. [0005], Parag. [0007] lines 1-4, and Fig. 4 (Element 104); (The art teaches an exploitation of resources that provide services for a task with a set of functionalities requested by a user (e.g. Printing in a color format). The art also teaches that the invention is applied in LANs (Local Area Networks) that are coupled through the , 
wherein the discovering a set of IoT resources which discovers the set of IoT resources through a spatio-cohesive method considering spatial distance between a user and a service (Parag. [0009], Parag. [0010] lines 1-2, Parag. [0022] lines 4-5, and Fig.5; (The art teaches using a method that determines locations and a distance between a user and a service)); 
generating a service discovery plan based on a plurality of spatio-cohesiveness requirements including a rule related to spatial distance (Parag. [0007-0010], Fig. 4, and Fig. 5; (The art teaches generating a job plan based on computed plan scores derived from the distance to the user. The plan is based on the distance)),  
discovering services necessary for the task based on the service discovery plan (Parag. [0007] lines 1-8, Parag. [0009], and Fig. 4). 
Goetz doesn’t explicitly disclose wherein the discovering a set of IoT resources which
discovers the set of IoT resources through a spatio-cohesive method considering spatial distance between a user and a service and between two services; each of the plurality of spatio- cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit; determining a set of candidate IoT resources based on a spatio-cohesiveness objective function such that the objective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio-cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio-cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number; and after discovering services meeting the plurality of spatio-cohesiveness requirements of the task, discovering other services maintaining spatio-cohesiveness with the discovered services. 
However, Bjorkengren discloses:
wherein the discovering a set of IoT resources which discovers the set of  IoT 
resources through a spatio-cohesive method considering spatial distance between a user and a service and between two services (Parag. [0027], Parag. [0030], Parag. [0038] lines 1-6, ; and 
after discovering services meeting the plurality of spatio-cohesiveness requirements of the task, discovering other services maintaining spatio-cohesiveness with the discovered services (Parag. [0002], Parag. [0005], and Fig. 3B; (The art teaches discovering services and their neighboring services. The art also teaches discovering beacon apparatuses, then discovering other services in proximity to a service associated with the beacon ordered by distance)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz to incorporate the teaching of Bjorkengren. This would be convenient in providing a user of a UE apparatus a list of services ranked based on proximity of the respective services to the UE apparatus (Parag. [0004] lines 3-5).
Yang discloses:
each of the plurality of spatio- cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit (Parag. [0031-0032] and Parag. [0044]; (The art teaches that the asset discovery can allow the scope of available devices to be confined based on discovery conditions or criteria, such as conditions relating to device proximity, room, building, movement state, movement direction, security, permissions, among many other potential (and configurable) conditions. The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., IoT devices) discovery module when determining whether a device is suitable for inclusion in a listing of devices for a given system or application)); and
		determining a set of candidate IoT resources based on a spatio-cohesiveness objective function such that the objective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio-cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio-cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number (Parag. [0031-0032], Parag. [0038], Parag. [0041-0042], Parag. [0044-0047], Parag. [0056], and Fig.3; (The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., IoT devices) discovery module when determining whether a device is suitable for inclusion in a listing of devices for a given system or application. In some implementations, conditions can be defined for determining whether a device should be included in the listing. For instance, the asset discovery module may attempt to identify, not only that it is capable of contacting a particular asset, but may also determine assets such as physical location, semantic location, temporal correlation, movement of the device (e.g., is it moving in the same direction and/or rate as the discovery module's host), permissions or access level requirements of the device, among other characteristics. The system manager can also include an asset abstraction, which can recognize defined mappings between specific Iot devices or, more generally, specific functionality that may be included in any one of a variety of present or future Iot devices with a collection of defined taxonomies, or asset abstractions for the devices. The asset abstraction module can determine, for each asset discovered by an asset discovery module (e.g., according to one or more conditions), a respective asset abstraction, or taxonomy, to which the asset "belongs".  Each taxonomy can correspond to a functional capability of an asset. Assets known or determined to possess the capability can be grouped within the corresponding taxonomy. The art also teaches that the asset discovery can allow the scope of available devices to be confined based on discovery conditions or criteria, such as conditions relating to device proximity, room, building, movement state, 1=1) among the plurality of requirements); additional criteria can be defined and applied during asset binding. During binding, where the set of discovered assets include more than one instance of a particular required asset taxonomy, criteria can be applied to automatically select the asset that is the better fit for deployment within the Iot system governed, controlled, or otherwise supported by the application (i.e., a second set of IoT devices meet at least two requirements (R2=2 (at least)) among the plurality of requirements, wherein the second number R2 is greater that the first number R1). The art teaches that a subset of the discovered devices can be selected as the instances of the asset requirement taxonomies, thereby selecting the subset of devices for deployment in an instance of the Iot system. Other instances of the same Iot system definition can be determined and deployed (e.g., in other, different environments) and include different device selections for the asset requirements. The Iot system can then be deployed, for instance, by communicating (e.g., the Iot application sending instructions from the particular device to the selected devices) system configuration information and instructions to at least some of the selected devices. The deployment can involve provisioning executable code on one or more of the selected devices for use in implementing the Iot system and interoperability of the selected subset of devices, as well as to apply a defined set of setting values for the Iot system, among other tasks)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz in view of Bjorkengren to incorporate the teaching of Yang. This would be convenient to contribute to the increasing universe of interconnected devices which facilitated an increase in computer-controlled sensors that are 
 
Claim 2. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 1,
Goetz further discloses wherein the generating a service discovery plan comprises extracting specified spatio -cohesiveness requirements for the task from a predefined task template (User location data) (Parag. [0007] lines 1-8, Parag. [0008] lines 5-8, Parag. [0022] lines 4-6, and Fig. 4; (The art teaches generating a service discovery plan that includes using data in the received user location data (Template) obtained through a GPS (Global Positioning System) for a user device requesting a service(s))).
 
Claim 4. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 1,
Goetz further discloses wherein the generating a service discovery plan comprises instantiating the service discovery plan on a graph (Diagram) by using discovery strategies guiding traversal after the plurality of spatio-cohesiveness requirements are represented in the graph abstracting spatial positions and relationship of services (Parag. [0015], Parag. [0022], and Fig. 3).

Claim 14. 	Goetz discloses a computer system comprises: 
at least one processor implemented to execute computer readable instructions (Parag. [0011] lines 1-3), 
wherein the at least one processor processes a process for discovering a set of IoT resources for providing a set of services which is a set of functionalities necessary for a task in distributed IoT environments (Parag. [0003] lines 6-16, Parag. [0004] lines 1-5, Parag. [0005], Parag. [0007] lines 1-4, and Fig. 4 (Element 104); (The art teaches an exploitation of resources that provide services for a task with a set of functionalities requested by a user (e.g. Printing in a color format). The art also teaches that the invention is applied in LANs (Local Area Networks) that are coupled through the internet (Wide Area Network (WAN)), which indicates that the resources of services are connected in the internet which implements the IoT)),  
wherein the process for discovering a set of IoT resources which discovers the set of IoT resources through a spatio-cohesive method considering spatial distance between a user and a service (Parag. [0009], Parag. [0010] lines 1-2, Parag. [0022] lines 4-5, and Fig.5; (The art teaches using a method that determines locations and a distance between a user and a service)), 
a process for generating a service discovery plan based on a plurality of spatio-cohesiveness requirements including a rule related to spatial distance (Parag. [0007-0010], Fig. 4, and Fig. 5; (The art teaches generating a job plan based on computed plan scores derived from the distance to the user. The plan is based on the distance)), and
a process for discovering services necessary for the task based on the service discovery plan (Parag. [0007] lines 1-8, Parag. [0009], and Fig. 4).
Goetz doesn’t explicitly disclose wherein the process for discovering a set of IoT resources which discovers the set of IoT resources through a spatio-cohesive method considering spatial distance between a user and a service and between two services; each of the plurality of spatio-cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit, a process for determining a set of candidate IoT resources based on a spatio- cohesiveness obj ective function such that the objective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio--5-4826-3888-6119.1Atty. Dkt. No. 105586-0500cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio- cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number, and after discovering services meeting the plurality of spatio-cohesiveness requirements of the task, discovering other services maintaining spatio-cohesiveness with the discovered services.
However, Bjorkengren discloses:
wherein the process for discovering a set of IoT resources which discovers the set of IoT resources through a spatio-cohesive method considering spatial distance between a user and a service and between two services (Parag. [0027], Parag. [0030], Parag. [0038] lines 1-6, Parag. [0053], Parag. [0060], Fig. 3C, and Fig. 3F; (The art teaches using a method that ; and 
after discovering services meeting the plurality of spatio-cohesiveness requirements of the task, discovering other services maintaining spatio-cohesiveness with the discovered services (Parag. [0002], Parag. [0005], and Fig. 3B; (The art teaches discovering services and their neighboring services. The art also teaches discovering beacon apparatuses, then discovering other services in proximity to a service associated with the beacon ordered by distance)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz to incorporate the teaching of Bjorkengren. This would be convenient in providing a user of a UE apparatus a list of services ranked based on proximity of the respective services to the UE apparatus (Parag. [0004] lines 3-5).
Yang discloses: 
each of the plurality of spatio-cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit (Parag. [0031-0032] and Parag. [0044]; (The art teaches that the asset discovery can allow the scope of available devices to be confined based on discovery conditions or criteria, such as conditions relating to device proximity, room, building, movement state, movement direction, security, permissions, among many other potential (and configurable) conditions. The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., IoT devices) discovery module when determining whether a device is suitable for inclusion in a listing of devices for a given system or application)), and
		a process for determining a set of candidate IoT resources based on a spatio- cohesiveness obj ective function such that the obj ective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio-4826-3888-6119.1Atty. Dkt. No. 105586-0500cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio- cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number (Parag. [0031-0032], Parag. [0038], Parag. [0041-0042], Parag. [0044-0047], Parag. [0056], and Fig.3; (The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., IoT devices) discovery module when determining whether a device is suitable for inclusion in a listing of devices for a given system or application. In some implementations, conditions can be defined for determining whether a device should be included in the listing. For instance, the asset discovery module may attempt to identify, not only that it is capable of contacting a particular asset, but may also determine assets such as physical location, semantic location, temporal correlation, movement of the device (e.g., is it moving in the same direction and/or rate as the discovery module's host), permissions or access level requirements of the device, among other characteristics. The system manager can also include an asset abstraction, which can recognize defined mappings between specific Iot devices or, more generally, specific functionality that may be included in any one of a variety of present or future Iot devices with a collection of defined taxonomies, or asset abstractions for the devices. The asset abstraction module can determine, for each asset discovered by an asset discovery module (e.g., according to one or more conditions), a respective asset abstraction, or taxonomy, to which the asset "belongs". Each taxonomy can correspond to a functional capability of an asset. Assets known or determined to possess the capability can be grouped within the corresponding taxonomy. The art also teaches that the asset discovery can allow the scope of available devices to be confined based on discovery conditions or criteria, such as conditions relating to device proximity, room, building, movement state, movement direction, security, permissions, among many other potential (and configurable) 1=1) among the plurality of requirements); additional criteria can be defined and applied during asset binding. During binding, where the set of discovered assets include more than one instance of a particular required asset taxonomy, criteria can be applied to automatically select the asset that is the better fit for deployment within the Iot system governed, controlled, or otherwise supported by the application (i.e., a second set of IoT devices meet at least two requirements (R2=2 (at least)) among the plurality of requirements, wherein the second number R2 is greater that the first number R1). The art teaches that a subset of the discovered devices can be selected as the instances of the asset requirement taxonomies, thereby selecting the subset of devices for deployment in an instance of the Iot system. Other instances of the same Iot system definition can be determined and deployed (e.g., in other, different environments) and include different device selections for the asset requirements. The Iot system can then be deployed, for instance, by communicating (e.g., the Iot application sending instructions from the particular device to the selected devices) system configuration information and instructions to at least some of the selected devices. The deployment can involve provisioning executable code on one or more of the selected devices for use in implementing the Iot system and interoperability of the selected subset of devices, as well as to apply a defined set of setting values for the Iot system, among other tasks)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz in view of Bjorkengren to incorporate the teaching of Yang. This would be convenient to contribute to the increasing universe of interconnected devices which facilitated an increase in computer-controlled sensors that are likewise interconnected and collecting new and large sets of data; and the interconnection of an 

Claim 15 is taught by Goetz in view of Bjorkengren and Yang as described for claim 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; and further in view of Hillerbrand et al. (Pub. No. US 2004/0054690), hereinafter Hillerbrand.

Claim 3. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 1, 
The combination doesn’t explicitly disclose wherein the plurality of spatio- cohesiveness requirements are expressed based on ontology model and extracted by using a rule- based reasoning method.  
However, Hillerbrand discloses wherein the plurality of spatio- cohesiveness requirements are expressed based on ontology model and extracted by using a rule- based reasoning method (Logic) (Parag. [0031] lines 1-7, Parag. [0033-0034], Parag. [0264], and Fig. 7; (The art discloses an ontology model representing requirements to discover available resources that provide services to a user. The art teaches, using some examples, the use of locations as requirements to discover services))
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hillerbrand. This would be convenient in integrating disparate computer resources among business partners and customers (Parag. [0005] lines 1-5).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; further in view of Hundscheidt et al. (Pub. No. US 2004/0199613), hereinafter Hundscheidt; and further in view of Tian (Pub. No. US 2010/0149583).

Claim 5. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 4, 
The combination doesn’t explicitly disclose wherein the discovery strategies are composed of a spanning tree algorithm for constructing a path for discovering a child service in a parent service and a service priority function for assigning a priority to each service based on their importance. 
However, Hundscheidt discloses wherein the discovery strategies are composed of a spanning tree algorithm for constructing a path for discovering a child service in a parent service (Parag. [0006], Parag. [0048], Parag. [0052], Parag. [0090], Parag. [0093-0094], and Fig. 3; (The art teaches using a spanning tree creating paths to determine a child service in a parent service)),
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hundscheidt. This would be convenient for optimizing the distribution of service instances for providing a service from a source to a plurality of clients in a network (Parag. [0001] lines 1-3).
Tian discloses a service priority function for assigning a priority to each service based on their importance (Parag. [0057] and Parag. [0061-0062]; (The art teaches using a service priority functionality which indicates a priority value based on the importance of services)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination in view of Hundscheidt to incorporate the teaching of Tian. This would be convenient in generating a service importance hierarchy (Parag. [0061] line 5-8). 

Claim 16 is taught by Goetz in view of Bjorkengren, Yang, Hundscheidt, and Tian as described for claim 5.

Claims 6, 7, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; and further in view of Hundscheidt et al. (Pub. No. US 2004/0199613), hereinafter Hundscheidt.

Claim 6. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 4,
Goetz further discloses wherein the discovering a set of IoT resources comprises discovering IoT resources necessary to realize the services related to the task according to the service discovery plan instantiated on the graph (Parag. [0015], Parag. [0022], and Fig. 3).
The combination doesn’t explicitly disclose wherein the discovering a set of IoT resources comprises discovering IoT resources necessary to realize the services related to the task by propagating a service discovery request to the child service from the parent service.
	However, Hundscheidt discloses propagating a service discovery request to the child service from the parent service (Parag. [0092-0094]).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hundscheidt. This would be convenient for optimizing the distribution of service instances for providing a service from a source to a plurality of clients in a network (Parag. [0001] lines 1-3).

Claim 7. 	Goetz in view of Bjorkengren, Yang, and Hundscheidt discloses the method of claim 6, 
Goetz further discloses wherein the discovering IoT resources comprises selecting IoT resource with the closest spatial distance among candidate IoT resources (Parag. [0023] lines 13-19 and Parag. [0024] lines 1-10), 
The combination doesn’t explicitly disclose wherein the discovering IoT resources comprises selecting IoT resource with the closest spatial distance among candidate IoT resources after discovering the candidate IoT resources which provide the child service for the parent service. 
However, Hundscheidt discloses discovering the candidate IoT resources which provide the child service for the parent service (Parag. [0092-0097]; (It is concluded from the art that child services are provided to the parent services)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of 

Claim 13. 	Goetz discloses a method performed in a computer system comprising: 
discovering a set of IoT resources for providing a set of services which is a set of functionalities necessary for a task in distributed IoT environments (Parag. [0003] lines 6-16, Parag. [0004] lines 1-5, Parag. [0005], Parag. [0007] lines 1-4, and Fig. 4 (Element 104); (The art teaches an exploitation of resources that provide services for a task with a set of functionalities requested by a user (e.g. Printing in a color format). The art also teaches that the invention is applied in LANs (Local Area Networks) that are coupled through the internet (Wide Area Network (WAN)), which indicates that the resources of services are connected in the internet which implements the IoT)),  
wherein the discovering a set of IoT resources comprises: 
extracting a plurality of spatio-cohesiveness requirements related to spatial distance between a user and a service (Parag. [0009], Parag. [0010] lines 1-2, Parag. [0022] lines 4-5, and Fig.5; (The art teaches using a method that determines locations and a distance between a user and a service));  
generating a service discovery plan by instantiating on a graph by using discovery strategies guiding traversal after the plurality of spatio-cohesiveness requirements are represented in the graph abstracting spatial positions and relationship of services (Parag. [0015], Parag. [0022], and Fig. 3), 
discovering IoT resources necessary to realize the services related to the task according to the service discovery plan (Parag. [0007] lines 1-8, Parag. [0009], and Fig. 4).
Goetz doesn’t explicitly disclose wherein the discovering a set of IoT resources comprises: extracting spatio-cohesiveness requirements related to spatial distance between two services; each of -4-the plurality of spatio-cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit;         determining a set of candidate IoT resources based on a spatio-cohesiveness objective function such that the objective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio-cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio-cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number; and discovering IoT resources necessary to realize the services related to the task by propagating a service discovery request to a child service from a parent service according to the service discovery plan.
However, Bjorkengren discloses wherein the discovering a set of IoT resources comprises: extracting spatio-cohesiveness requirements related to spatial distance between a user and a service and between two services (Parag. [0027], Parag. [0030], Parag. [0038] lines 1-6, Parag. [0053], Parag. [0060], Fig. 3C, and Fig. 3F; (The art teaches using a method that applies the distance between a user and a service, and the distance between a service and a nearby service. The art also teaches that beacon apparatuses are associated with an IoT implementation)),
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz to incorporate the teaching of Bjorkengren. This would be convenient in providing a user of a UE apparatus a list of services ranked based on proximity of the respective services to the UE apparatus (Parag. [0004] lines 3-5).
Yang discloses: 
each of -4-the plurality of spatio-cohesiveness requirements requiring that a distance between a user and a service or between two services should be within an upper limit (Parag. [0031-0032] and Parag. [0044]; (The art teaches that the asset discovery can allow the scope of available devices to be confined based on discovery conditions or criteria, such as conditions relating to device proximity, room, building, movement state, movement direction, security, permissions, among many other potential (and configurable) conditions. The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., ; and 
		determining a set of candidate IoT resources based on a spatio-cohesiveness obj ective function such that the objective function of a first set of IoT resources has a first value indicating that the first set of IoT resources meet a first number of spatio-cohesiveness requirements among the plurality of spatio-cohesiveness requirements, and the objective function of a second set of IoT resources has a second value greater than the first value, indicating that the second set of IoT resources meet a second number of spatio-cohesiveness requirements, among the plurality of spatio-cohesiveness requirements, the second number being greater than the first number (Parag. [0031-0032], Parag. [0038], Parag. [0041-0042], Parag. [0044-0047], Parag. [0056], and Fig.3; (The art teaches that a system manager can include an asset discovery module, which can include functionality for determining which Iot devices are within range of each other, or within range of the device hosting the system manager. In some implementations, the system manager can make use of the wireless communication capabilities of the host device to attempt to communicate with devices within a particular radius. For instance, devices within range of a WiFi or Bluetooth signal emitted from the communications module(s) of the host device (or the communications module(s) of the assets can be detected. Additional attributes can be considered by the asset (i.e., IoT devices) discovery module when determining whether a device is suitable for inclusion in a listing of devices for a given system or application. In some implementations, conditions can be defined for determining whether a device should be included in the listing. For instance, the asset discovery module may attempt to identify, not only that it is capable of contacting a particular asset, but may also determine assets such as physical location, semantic location, temporal correlation, movement of the device (e.g., is it moving in the same direction and/or rate as the discovery module's host), permissions or access level requirements of the device, among other characteristics. The system manager can also include an asset abstraction, which can recognize defined mappings between specific Iot devices or, more generally, specific functionality that may be included in any one of a variety of present or future Iot devices with a collection of defined taxonomies, or asset abstractions for the devices. The asset abstraction module can determine, for each asset discovered by an asset discovery module (e.g., according to one or more conditions), a respective asset abstraction, or taxonomy, to which the asset "belongs".  Each taxonomy can correspond to 1=1) among the plurality of requirements); additional criteria can be defined and applied during asset binding. During binding, where the set of discovered assets include more than one instance of a particular required asset taxonomy, criteria can be applied to automatically select the asset that is the better fit for deployment within the Iot system governed, controlled, or otherwise supported by the application (i.e., a second set of IoT devices meet at least two requirements (R2=2 (at least)) among the plurality of requirements, wherein the second number R2 is greater that the first number R1). The art teaches that a subset of the discovered devices can be selected as the instances of the asset requirement taxonomies, thereby selecting the subset of devices for deployment in an instance of the Iot system. Other instances of the same Iot system definition can be determined and deployed (e.g., in other, different environments) and include different device selections for the asset requirements. The Iot system can then be deployed, for instance, by communicating (e.g., the Iot application sending instructions from the particular device to the selected devices) system configuration information and instructions to at least some of the selected devices. The deployment can involve provisioning executable code on one or more of the selected devices for use in implementing the Iot system and interoperability of the selected subset of devices, as well as to apply a defined set of setting values for the Iot system, among other tasks)).

Hundscheidt discloses discovering IoT resources necessary to realize the services related to the task by propagating a service discovery request to a child service from a parent service according to the service discovery plan (Parag. [0092-0094]).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz in view of Bjorkengren and Yang to incorporate the teaching of Hundscheidt. This would be convenient for optimizing the distribution of service instances for providing a service from a source to a plurality of clients in a network (Parag. [0001] lines 1-3).

Claims 17 and 18 are taught by Goetz in view of Bjorkengren, Yang, and Hundscheidt as described for claim 6 and 7, respectively.

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; and further in view of Harville et al. (Pub. No. US 2004/0236826), hereinafter Harville. 

Claim 8. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 1, 
Goetz discloses the method discovering IoT resources,
The combination doesn’t explicitly disclose wherein the discovering a set of IoT resources comprises handing over at least some services among the discovered services by monitoring spatio-cohesiveness status of the discovered services. 
	However, Harville discloses wherein the discovering a set of resources comprises handing over (Handoff) at least some services among the discovered services by monitoring spatio-cohesiveness status of the discovered services (Parag. [0263] lines 6-10 and Parag. [0341]; (The art teaches the performance of handoffs in services. The art also teaches distance-based strategy in locating the services as described in Parag. [0341])).
Therefore, by combining the teachings of Goetz and Harville, we can conclude a method wherein the discovering a set of IoT resources comprises handing over at least some services among the discovered services by monitoring spatio-cohesiveness status of the discovered services.
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Harville. This would be convenient to increase the quality of the service, avoid overloading the service providers, and avoid network congestion and bottlenecks (Parag. [0275]).

Claim 9. 	Goetz in view of Bjorkengren, Yang, and Harville disclose the method of claim 8,
Goetz discloses the method discovering IoT resources, 
The combination doesn’t explicitly disclose wherein the handing over periodically checks whether the IoT resources selected for the task meet the plurality of spatio- cohesiveness requirements, and converts IoT resources which do not meet the plurality of spatio-cohesiveness requirements to other IoT resources according to an objective function  minimizing the number of IoT resources to be handed over during a set period. 
However, Harville discloses wherein the handing over periodically (Time of the day/ Throughout the day) checks whether the resources selected for the task meet the plurality of spatio- cohesiveness requirements, and converts resources which do not meet the plurality of spatio-cohesiveness requirements to other resources according to an objective function minimizing the number of resources to be handed over during a set period (Time of day that particular service providers experience excessive loads) (Parag. [0267] lines 1-5 and Parag. [0268-0269]; (It is concluded from the art that handoffs could be initiated due to a detected problems as a function of time related patterns such as a time of the day during which a problem might occur, or at different times throughout the day. Moreover, the art teaches that the handoffs are initiated due to the mobility of the client which is translated as the distance between the client device and the service provider. Therefore, the service manager initiates handoffs in case a 
Therefore, by combining the teachings of Goetz and Harville, we can conclude a method wherein the handing over periodically checks whether the IoT resources selected for the task meet the spatio- cohesiveness requirements, and converts IoT resources which do not meet the spatio-cohesiveness requirements to other IoT resources according to an objective function minimizing the number of IoT resources to be handed over during a set period.
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Harville. This would be convenient to increase the quality of the service, avoid overloading the service providers, and avoid network congestion and bottlenecks (Parag. [0275]).

Claim 19 is taught by Goetz in view of Bjorkengren, Yang, and Harville as described for claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; and further in view of Canaran et al. (Pub. No. US 2017/0220963), hereinafter Canaran.  

Claim 10. 	Goetz in view of Bjorkengren and Yang discloses the method of claim 1, 
The combination doesn’t explicitly disclose wherein the discovering a set of IoT resources comprises selecting services necessary for the task based on a policy learned through machine learning for available services by dynamic changes of IoT environments.
However, Canaran discloses wherein the discovering a set of IoT resources comprises selecting services necessary for the task based on a policy learned through machine learning for available services by dynamic changes of IoT environments (Parag. [0012] and Parag. [0039] lines 8-13; (The art teaches selection of services using a machine learning 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Canaran. This would be convenient for integrating, reducing and eliminating redundancies, and/or extending existing business technologies and applications, or integrating existing business technologies and applications with newer point solutions (Parag. 0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; further in view of Canaran et al. (Pub. No. US 2017/0220963), hereinafter Canaran; and further in view of Harville et al. (Pub. No. US 2004/0236826), hereinafter Harville. 

Claim 11. 	Goetz in view of Bjorkengren, Yang and Canaran discloses the method of claim 10,
Goetz further discloses wherein the policy is learned in a way of maximizing spatio-cohesiveness which is defined as a measure of how close spatial distance between the user and the service is (Parag. [0009]),
The combination doesn’t explicitly disclose minimizing the number of hand-overs defined as a set difference between the previous and current set of selected services.
However, Harville discloses minimizing the number of hand-overs defined as a set difference between the previous and current set of selected services (Parag. [0266] lines 8-19 and Parag. [0267]; (It is concluded from the art that the service manager balances the load of the service providers; therefore, the lower load on the service providers translates to lower number of handoffs that the service manager will initiate. For example, the both sets (previous and current) of service is the same, the different will be zero which is minimum, and no handoffs are needed since the load on both sets is equal (balanced))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; further in view of Canaran et al. (Pub. No. US 2017/0220963), hereinafter Canaran; and further in view of Vinod (Pub. No. US 2017/0301148).

Claim 12. 	Goetz in view of Bjorkengren, Yang and Canaran disclose the method of claim 10,
The combination doesn’t explicitly disclose wherein the policy is implemented as neural networks inputting a state vector representing coordinates and speed of the user, a state vector representing coordinates and speed of the service, and a relationship vector representing relative position and speed between the user and the service.
		However, Vinod discloses wherein the policy is implemented as neural networks 
(Refer to policy implementing machine learning such as neural networks in Claim 10) inputting a state vector representing coordinates and speed of the user (First travel vector for a traveler), a state vector representing coordinates and speed of the service (Second travel vector for a travel provider), and a relationship vector representing relative position and speed between the user and the service (Parag. [0031], Parag. [0034], and Fig. 3; (The art is related to providing transportation services to clients. It is concluded from the teaching of the art that the user’s vector and the service provider’s vector are compared to determine the similarity measures and distance between the two vectors, which could be translated as a vector representing the relationship vector, which indicates if the user and the service provider have the same speed and coordinates)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vinod. This would be convenient in determining if a service is being used by a user to apply charges. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goetz (Pub. No. US 2006/0026008) in view of Bjorkengren (Pub. No. US 2017/0094466); in view of Yang et al (Pub. No. US 2018/0367616), hereinafter Yang; further in view of Harville et al. (Pub. No. US 2004/0236826), hereinafter Harville; and further in view of Canaran et al. (Pub. No. US 2017/0220963), hereinafter Canaran. 

Claim 20. 	Goetz in view of Bjorkengren and Yang discloses the computer system of claim 14,
Goetz further discloses wherein the policy is learned in a way of maximizing spatio- cohesiveness which is defined as a measure of how close spatial distance between the user and the service is (Parag. [0009]), 
Goetz doesn’t explicitly disclose minimizing the number of hand- overs defined as a set difference between the previous and current set of selected services.
However, Harville discloses minimizing the number of hand-overs defined as a set difference between the previous and current set of selected services (Parag. [0266] lines 8-19 and Parag. [0267]; (It is concluded from the art that the service manager balances the load of the service providers; therefore, the lower load on the service providers translates to lower number of handoffs that the service manager will initiate. For example, the both sets (previous and current) of service is the same, the different will be zero which is minimum, and no handoffs are needed since the load on both sets is equal (balanced))).
  It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz to incorporate the teaching of Harville. This would be convenient to increase the quality of the service, avoid overloading the service providers, and avoid network congestion and bottlenecks (Parag. [0275]).
Goetz doesn’t explicitly discloses wherein the process for discovering a set of IoT resources selects a service necessary for the task based on a policy learned through machine learning for available services by dynamic changes of IoT environments,
However, Canaran discloses wherein the process for discovering a set of IoT resources selects a service necessary for the task based on a policy learned through machine learning for available services by dynamic changes of IoT environments (Parag. [0012] and Parag. [0039] lines 8-13; (The art teaches selection of services using a machine 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Goetz to incorporate the teaching of Canaran. This would be convenient for integrating, reducing and eliminating redundancies, and/or extending existing business technologies and applications, or integrating existing business technologies and applications with newer point solutions (Parag. 0004]).
























Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2019/0349426) – Related art in the area of Internet of Things devices, (Parag. [0601], the beacon node 6602 transmits the location message 6604. IoT devices or other nodes within range of the beacon node 6602, for example, from tens to hundreds of meters from the beacon node 6602, may receive the location message 6604, and use the geolocation payload 6612 for their own messaging or other purposes; Parag. [1219], the permissions guide drafter 16702 may include a function for listing of the terms and conditions of the number of discovered peers. The permissions guide drafter 16702 may include a listing of the quality of service terms and conditions for the number of discovered peers, for example). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                          
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442